Citation Nr: 1009233	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
October 1965 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2009, as support for his claim, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress 
disorder (PTSD), which has been rated as 70-percent disabling 
effectively since March 29, 2006.

2.  The PTSD, if considered apart from the Veteran's physical 
disabilities that are unrelated to his military service 
(i.e., not service connected), does not render him incapable 
of obtaining and maintaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in April 2007, 
the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  It equally deserves 
mentioning that this letter also informed him of the 
disability rating and effective elements of his claim, 
recognizing that a claim for a TDIU is akin to a claim for an 
increased disability rating.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that the 
RO issued that VCAA notice letter prior to initially 
adjudicating his claim in August 2007, the preferred 
sequence, so there was no timing error in the provision of 
this VCAA notice.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).

In regards to the substantive content of this VCAA notice, in 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that the Veteran, as the pleading 
party, not VA, has the evidentiary burden of showing there is 
a VCAA notice error and that it is unduly prejudicial (i.e., 
outcome determinative).  The Veteran has not made any such 
allegation in this particular instance.  Moreover, in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), 
the Federal Circuit Court vacated and remanded important 
aspects of the Veterans Court's holding in Vazquez-Flores, as 
well as a related case, Schultz v. Peake, No. 03- 1235, 2008 
WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit Court concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit Court held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments." Vazquez, 
2009 WL 2835434, at 10.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and VA evaluation and treatment 
records - including an opinion regarding the severity of his 
PTSD and its impact on his employability, the determinative 
issue.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to a TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total disability may or may not be 
permanent.  Id.

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability - that 
is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one 
service-connected disability, it must be rated at 60 percent 
or more; whereas if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  Id.



If a Veteran fails to meet these threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must determine whether there are 
circumstances in this case, apart from any non-service-
connected conditions and advancing age, which would justify 
granting a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 
5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's 
actual industrial impairment.  In a pertinent precedent 
decision, VA's General Counsel concluded that the controlling 
VA regulations generally provide that Veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by VA's General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

A claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100 [percent], and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
Veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "[m]arginal employment 
shall not be considered substantially gainful employment."  
See, too, 38 C.F.R. § 4.18 concerning employment given only 
for special accommodation.

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment," noting the 
standard announced by the United States Court of Appeals for 
the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975).  "It is clear that the claimant need 
not be a total 'basket case' before the courts find that 
there is an inability to engage in substantial gainful 
activity.  The question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant."  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

As the Court pointed out in Friscia v. Brown, 7 Vet. App. 
294, 297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  See, 
too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Veteran contends that he is unable to obtain and maintain 
substantially gainful employment because of the severity of 
his only service-connected disability, PTSD.  See his June 
2007 TDIU application (VA Form 21-8940, Veteran's Application 
for Increased Compensation based on Unemployability), as well 
as his January 2008 notice of disagreement (NOD), July 2008 
substantive appeal (VA Form 9), and more recent April 2009 
videoconference hearing testimony.  His PTSD has been rated 
as 70-percent disabling effectively since March 29, 2006.  So 
he meets the threshold minimum rating requirements of § 
4.16(a) for consideration of a TDIU, that is, without having 
to resort to the extra-schedular provisions found in 
§ 4.16(b).

There still, however, needs to be probative evidence of the 
Veteran's unemployability on account of this service-
connected disability.  As the Court explained in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the schedular rating 
assigned for the disability is, itself, recognition that his 
industrial capabilities are impaired as a consequence of the 
disability.  This is especially true when, as here, he has 
what is considered a relatively high rating at 70 percent.  
So the mere fact that he is unemployed or has difficulty 
obtaining employment is not enough.  Id.  Rather, the 
question is whether he is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See also 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.



Concerning this determinative issue of employability, the 
Board sees there are inconsistencies with regard to the 
Veteran's assertions - particularly insofar as his reasons 
for not working.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, and consistency with other evidence), aff'd, 78 
F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (indicating the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence).

Notably, the report of the Veteran's February 2004 VA 
Compensation and Pension Examination (C&P Exam) indicates he 
had "retired" 2 years earlier, but that the benefits were 
cut off after 6 months because of their mistake.  He said 
that, "physically," he was not able to work, adding that he 
got 50 percent (which was the rating for his PTSD at the 
time) but needed 100 percent.  In further explanation, 
he indicated he had carpal tunnel syndrome and that his wrist 
swelled up if he tried to drive a long distance.  He also 
said he was prescribed medication (Keyflex and Celebrex) to 
make it feel better.  The report goes on to indicate that his 
retirement 2 years earlier was for "medical reasons."  He 
said the year before he was missing 3-4 days a month due to 
"depression and foot pain."  After mental status 
evaluation, the Axis I diagnoses were PTSD, chronic, and 
alcohol abuse.  The Axis II diagnosis was personality 
disorder, not otherwise specified (NOS).  The Axis III 
diagnosis was "See Medical Chart."  On Axis IV it was noted 
the Veteran had reminders of combat, was unable to work, and 
that he had financial pressures and chronic pain.  The VA 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 55.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), p. 32).  According 
to the DSM-IV, and as confirmed by the VA examiner 
in discussion of the GAF score he had assigned, a GAF score 
of 55 indicates the Veteran is unable to work or sustain 
long-term close relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).

The report of a more recent March 2006 VA C&P Exam indicates 
the Veteran mentioned retiring from his job because of 
problems with his physical health, loss of concentration, and 
anger.

Whereas the report of an even more recent June 2007 VA C&P 
Exam provides that the Veteran indicated he retired because 
of medical problems - specifically, on account of pain in 
both feet, the requirement of extensive use of his hand and 
back, and his inability to stand.

But in his April 2009 hearing testimony, the Veteran 
maintained that he was no longer working because of his PTSD-
related symptoms and problems, as opposed to any physical 
ailments.

The Veteran's inconsistent statements regarding the exact 
reason he retired from his last job diminish his credibility 
so as to, in turn, lessen the probative weight of his claim 
that it was on account of the severity of his PTSD and 
associated symptoms.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).



The Veteran also submitted a November 2001 letter from his 
former employer, the Defense Logistics Agency, indicating he 
had been disciplined up to a written reprimand, and that he 
did not get along with his co-workers or management.  
He stayed to himself, had a problem staying focused, got 
angry when given work assignments, and would leave the work 
area and walk around the building.  
This former employer indicated the next disciplinary action 
would be suspension without pay.  This statement, however, 
shows the Veteran was potentially facing disciplinary action 
at this former job, and on a temporary not permanent basis, 
such as in the way of a complete dismissal, so not 
confirmation that he could no longer work at that job on 
account of his PTSD.

In September 2005, the Veteran also submitted a statement 
from a former 
co-worker, generally describing the Veteran's behavior at 
work prior to his retirement in 2002.  This statement 
reaffirms the Veteran would wander away from his work 
station, stare into space, and swing from pleasant to 
irritable in demeanor.

Ultimately, though, the VA compensation examiners have 
attributed the Veteran's inability to work since 2002 more so 
to his physical ailments, rather than his PTSD.  As already 
alluded to, the June 2007 VA C&P Exam report points out the 
Veteran's medical history includes significant non-
psychiatric disorders - including swelling in both feet, 
carpal tunnel syndrome, strained back, loss of a kidney, 
hypertension, and dyslipidemia.  And as for his then current 
condition, this report provides he was receiving treatment 
for mental disorders - attending group therapy every other 
week for 90 minutes and having been prescribed medication.  
The report further provides that the effectiveness of the 
therapy was good and that he agreed it was helping overall 
and that the medication he was taking was helping him face 
reality.

The report also provides that the Veteran reported adequate 
socialization and that he went to the mall and watched people 
and did gardening, reading, and volunteer work at a school 
and even substituted.  As well, he was clean, neatly groomed, 
appropriately dressed, and casually dressed, although he wore 
sunglasses throughout the examination.  The examiner noted 
his speech as unremarkable, that his attitude as cooperative 
and relaxed, and that his affect was normal.  His mood also 
was fair.

During that mental status evaluation, the Veteran was unable 
to do serial 7's, but was able to spell a word forward and 
backward.  He was only able to recall 1/3 objects after a 5 
minute delay, but his orientation was intact as to person, 
place, and time.  His thought process was unremarkable, 
although his thought content involved paranoid ideation.  He 
had paranoid delusions, but understood the outcome of his 
behavior.  

The report goes on to note that the Veteran has initial and 
middle insomnia, but that he does not have hallucinations, 
inappropriate behavior, or obsessive/ritualistic behavior.  
He has panic attacks 3 to 4 times per month that are mild to 
moderate, lasting 5 seconds to a minute.  He has no homicidal 
or suicidal thoughts, and his impulse control is fair.  He 
has episodes of violence.  He maintains his personal hygiene 
and has problems with activities of daily living, but, 
according to this VA compensation examiner, these problems 
are due to the Veteran's medical/physical problems and are 
negatively impacted by his associated pain.

In still other findings, the report indicates the Veteran's 
remote memory is normal, his recent memory is moderately 
impaired, and his immediate memory is normal.  Specifically 
regarding his PTSD-related symptoms, the report provides 
these symptoms include efforts to avoid activities, places, 
or people that arouse recollections of the trauma; markedly 
diminished interest or participation in significant 
activities; feelings of detachment or estrangement from 
others; restricted range of affect; sense of foreshortened 
future; difficulty falling/staying asleep; irritability or 
outbursts of anger; difficulty concentrating; and exaggerated 
startle response.  He described his symptoms as frequent and 
severe, lasting for about 10 minutes and 3 to 4 days, but he 
also acknowledged there are times when he feels fine.



Upon completion of that examination, the examiner assigned a 
GAF score of 58.  According to the DSM-IV, this indicates the 
Veteran has at most "moderate" social and occupational 
impairment on account of his PTSD - including, notably, the 
type of conflicts with peers or co-workers that he apparently 
had at his last job.  The affect these conflicts had on him 
in that last job are already contemplated by the 70 percent 
schedular rating assigned for his PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, inasmuch as a rating at this 
level recognizes he has occupational and social impairment 
with deficiencies in most areas, such as work.

Most importantly, though, this June 2007 VA compensation 
examiner explained that, with respect to a linkage between 
the Veteran's psychiatric disorders and his impairment, his 
alcohol abuse and pain disorder have a primary affect upon 
his occupational functioning with his PTSD causing some 
minimal problems.  This VA compensation examiner added that, 
combined, these conditions would result in the Veteran's 
mental functioning being impaired under stress.  His pain 
disorder negatively impacts his mood and would tend to make 
him more angry and irritable when he is in an occupational 
setting, and his use of alcohol would tend to impact upon his 
mood and is independently responsible for impairment in 
psychosocial and occupational functioning.  His severe 
paranoid personality disorder has taken the form of a 
disorder with overwhelming paranoid features and would tend 
to make him withdrawn and be more suspicious of others and 
their motivation.  This personality disorder, explained this 
VA compensation examiner, is independently responsible for 
the Veteran's poor social interactions and occupational 
judgment.  And when he is under stress, he is likely to be 
more irritable and dysfunctional.  The affect of his PTSD 
signs and symptoms would reduce his reliability and 
productivity when under stress, but his medical/physical 
problems appear to have a more negative impact and when 
coupled with PTSD would result in intermittent periods of 
attention, concentration, and sleep problems.  In closing, 
this commenting VA compensation examiner concluded that, 
in his clinical opinion, the Veteran's PTSD would not have an 
impact upon sedentary employment or physical employment.



So, ultimately, there is a clear distinction between the 
employment handicap the Veteran has on account of his several 
physical disabilities, in comparison to the functional 
impairment attributable to his PTSD that, according to this 
VA compensation examiner, does not preclude the Veteran from 
obtaining and maintaining employment that is substantially 
gainful.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (indicating VA adjudicators must be able to 
distinguish, by competent medical evidence, the extent of the 
Veteran's symptoms that is due to service-related causes, 
i.e., service-connected disability, from that which is not).

Hence, based on this June 2007 VA C&P exam report, and the 
other medical and lay evidence discussed, the Board finds 
that, while the probative evidence establishes the Veteran is 
unemployable, it does not establish his unemployability is 
due to his service-connected disability - namely, his PTSD, 
as opposed to the other causes and factors mentioned.  The 
June 2007 VA C&P exam report is 
well-reasoned and based on an objective clinical evaluation 
of the Veteran and an independent review of his claims file 
for the pertinent medical and other history, including his 
employment history.  So the report has the proper factual 
foundation and predicate in the record and, therefore, is 
entitled to a lot of probative weight.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 
180 (1993).  



For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
TDIU - in turn meaning there is no reasonable doubt to 
resolve in his favor and that his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for a TDIU is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


